Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a delivery device that includes a shaft defining a lumen, a flap member extending from the shaft on a distal side of a side port and toward a proximal end of the delivery device, a terminal end of the flap member defines a concave shape, in combination with the other claimed elements. The prior art of record cites the combination of Selmon, Gerberding and Cohn. Selmon disclose a guide wire that is loaded within the shaft to exit through a side port or the distal end of a shaft. The side port extends from the shaft on a distal side of the side port toward the proximal end of the device. Thus, the concave shape located at the terminal end of the flap member of the combination of Selmon, Gerberding and Cohn would assist in guiding the guide wire through to the distal end, thus bypassing the side port reached by way of the flap member. No references or reasonable combination thereof could be found to disclose or suggest these features in combination with the other limitations of the claims.
Regarding claim 17, the prior art of record does not disclose or suggest a method including inserting a proximal portion of a guidewire through a distal end of a delivery device, past a flap member having a terminal end with a concave shape, retracting the guidewire until a distal portion is proximal to the flap member, advancing the guidewire through a side port, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771